Citation Nr: 0707844	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  03-11 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to service connection for claimed chronic 
fatigue, with muscle weakness and soreness, to include as due 
to an undiagnosed illness.  

2.  Entitlement to a compensable evaluation for the service-
connected left ear hearing loss.  

3.  Entitlement to service connection for claimed 
degenerative disc disease of the cervical spine, to include 
as due to an undiagnosed illness.  

4.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine, to include as due to an 
undiagnosed illness.  






REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law



ATTORNEY FOR THE BOARD



A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from May 1965 to August 
1968 and from November 1990 to March 1991, and he was 
stationed in Southwest Asia during the second period of 
service.  

The veteran's claim for a compensable evaluation for the 
service-connected left ear hearing loss initially came to the 
Board of Veterans' Appeals (Board) on appeal from an August 
2002 rating decision issued by RO.  

The Board denied the veteran's increased evaluation claim in 
a decision promulgated in March 2005.  The veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court), and, in October 2006, the veteran 
and the Secretary of Veterans Appeals (Secretary) filed a 
Joint Motion for Remand.  This motion was granted in an 
October 2006 Court order, and the case is again before the 
Board.  

The remaining claims, all concerning service connection, were 
denied in an April 2004 rating decision; the appeal on those 
claims was perfected in a November 2005 Substantive Appeal 
received after the Board's March 2005 decision on the 
increased rating claim.  

The issues of a compensable evaluation for the service-
connected left ear hearing loss and service connection for 
cervical and lumbosacral spine disorders are addressed in the 
REMAND portion of this document and are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDING OF FACT

The veteran, who served in Southwest Asia in conjunction with 
Operation Desert Storm, has been shown to have chronic 
fatigue, which his treatment providers have not attributed to 
a known clinical diagnosis.  



CONCLUSION OF LAW

The veteran's disability manifested by chronic fatigue, with 
muscle weakness and soreness, is due to an undiagnosed 
illness that was incurred in service.  38 U.S.C.A. §§ 1110, 
1117, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.317 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
See also 38 C.F.R. § 3.159.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  

The Board has considered this new legislation with regard to 
the matter on appeal but finds that, given the favorable 
action taken hereinbelow, no further assistance in developing 
the facts pertinent to this limited matter is required at 
this time.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2011.  38 C.F.R. § 3.317(a)(1)(i).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).  

In the present case, the veteran's claimed chronic fatigue 
was addressed in a February 2004 VA examination.  The 
examiner reviewed the claims file and noted the veteran's 
complaints of fatigue "all the time," as well as 
generalized muscle aches, weakness, and migratory joint pain.  
He also reported that his exhaustion rendered him unable to 
do any kind of extreme physical activity and that he had 
difficulty staying awake when driving for more than ten 
minutes.  

Based on the claims file review and the examination findings, 
the VA examiner rendered a diagnosis of chronic fatigue and 
migratory joint pain but noted that the veteran only met "4 
out of the 10 criteria needed to be diagnosed with chronic 
fatigue syndrome."  

Based on this examination report, the Board finds that the 
veteran's claimed chronic fatigue, with muscle weakness and 
soreness, falls into the category of disorders contemplated 
under 38 C.F.R. § 3.317.  

The veteran's fatigue and joint pain have been specifically 
found to be chronic, but not attributable to a known clinical 
diagnosis.  The February 2004 VA examination report 
represents an objective evidence confirming this chronic 
disorder, and fatigue and joint and muscle pain are among the 
signs and symptoms covered under 38 C.F.R. § 3.317(b).  

For all of these reasons, service connection is warranted for 
claimed chronic fatigue, with muscle weakness and soreness, 
as due to an undiagnosed illness.  This represents a full 
grant of the benefit sought on appeal.  



ORDER

Service connection is granted for claimed chronic fatigue, 
with muscle weakness and soreness, as due to an undiagnosed 
illness.  



REMAND

The October 2006 Joint Motion for Remand indicates that the 
Board, in its March 2005 decision, did not consider the 
veteran's service-connected left ear hearing loss disability 
on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  

This finding provided the basis for the determination to 
vacate the Board's decision and remand the matter back to the 
Board.  

Before the Board can appropriately consider 38 C.F.R. 
§ 3.321(b)(1), however, a further VA audiological examination 
is needed because the prior examination was conducted in 
March 2002, approximately five years ago, and is not 
sufficiently contemporaneous for rating purposes given the 
veteran's complaints of worsening audiological problems.  See 
VAOPGCPREC 11-95 (April 7, 1995).  

As to the claims of service connection for cervical and 
lumbosacral spine disorders, the veteran was issued a 
Statement of the Case in October 2005.  Since that issuance, 
the RO has received VA treatment records addressing both 
disorders but has not issued a Supplemental Statement of the 
Case.  

This represents a procedural defect requiring correction 
prior to a Board determination on these claims.  38 C.F.R. 
§§ 19.9, 19.31.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claims.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Then, the veteran should be afforded 
a VA audiological examination, with an 
appropriate examiner, to determine the 
extent of his left ear hearing loss 
disorder.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

The examiner should conduct pure tone 
threshold and Maryland CNC speech 
recognition testing of the veteran.  The 
examiner should specifically note the 
extent to which the veteran's left ear 
hearing loss interferes with his ability 
to obtain and retain substantially 
gainful employment and, if possible, 
provide a description of specific 
impairments.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

3.  After completion of the above 
development, the veteran's claims for a 
compensable evaluation for the service-
connected left ear hearing loss and 
service connection for claimed cervical 
and lumbosacral spine disorders should be 
readjudicated.  

As to the increased evaluation claim, 
consideration of 38 C.F.R. § 3.321(b)(1) 
is necessary.  

If the determination of any of these 
claims remains less than fully favorable 
to the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


